UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
NEW YORK LIFE INSURANCE :
COMPANY,
Plaintiff, Civil Action No. 18-13166 (MAS) (DEA)
|
v.

MEMORANDUM ORDER
JOSEPH G. PASTELAK, et al.,

Defendants.

 

This matter comes before the Court upon Plaintiff New York Life Insurance Company’s
(“NYLIC” or “Plaintiff”) Second Motion for Discharge and Dismissal pursuant to Federal Rule!
of Civil Procedure 22. (ECF No. 30.) Defendants Joseph G. Pastelak (““Pastelak”), Maria E. Drouet,
and George Guzman (collectively, “Defendants” did not file a response.”

Joseph Pastelak, Jr. (the “Insured’’) was the holder of life insurance policy A7323950 (the
“Policy”) issued by Plaintiff, under Group Policy Number AA-67, to the Trustee of AARP Life
Insurance Trust. (Compl. € 7, ECF No. 1.) The Insured’s enrollment form, dated January 17, 2014,
designated Drouet and Guzman as the Policy’s primary beneficiaries in equal shares. (/d. 9.) On
or about February 3, 2018, the Insured placed a telephone call to NYLIC and removed Drouet and

Guzman as beneficiaries and named his son, Pastelak, the sole beneficiary of the Policy. (/d. § 10.)

 

' Hereinafter, all references to a “Rule” or “Rules” refer to the Federal Rules of Civil Procedure.

? On January 24, 2019, Drouet filed correspondence (ECF No. 17) opposing Plaintiffs First
Motion for Discharge and Dismissal (ECF No. 14) but made no filing with regard to Plaintiff's
instant Motion.
On or about April 18. 2018, the Insured died and Policy proceeds in the amount of $25,000 became
due to the beneficiary or beneficiaries of the Policy (the “Policy Proceeds”).? (/d. §¥j 11-12.)

On May 1, 2018, Drouet and Guzman sent correspondence to Plaintiff challenging their
removal as beneficiaries, arguing that the Insured lacked the requisite mental capacity to make a
change to the Policy. (id. J] 13-14.) On August 24, 2018, NYLIC filed an Interpleader Complaint
(ECF No. 1) against Drouet, Guzman, and Pastelak requesting the Court determine to whom the
Policy Proceeds should be paid. (/d. J 16.) Plaintiff filed a Motion for Interpleader Deposit (the
“Deposit Motion”) contemporaneously with its Complaint. (ECF No. 4.) On October 3, 2018, the
Honorable Douglas E. Arpert, U.S.M.J., granted Plaintiff's Deposit Motion. (ECF. No. 9.) On
October 9, 2018, Drouet and Guzman jointly filed a notice of pro se appearance in lieu of a formal
answer. (ECF No. 10.) Plaintiff deposited the Policy Proceeds* into the interest-bearing Court
Registry Investment System on October 17, 2018. (ECF No. 11.)

On December 19, 2018, Plaintiff moved for discharge and dismissal (“Plaintiffs First
Motion”). (ECF No. 14.) This Court administratively terminated Plaintiff's First Motion (ECF
No. 26) pending completion of the limited discovery ordered by Judge Arpert (ECF No. 25). On
May 29, 2019, Plaintiff filed the instant Motion.

The Court has carefully considered the parties’ submissions and, pursuant to Local Civil
Rule 78.1, decides the matter without oral argument. Because the Policy Proceeds have been
deposited into the Court Registry Investment System, the Court finds Plaintiff has satisfied its

obligations and, accordingly, finds good cause to grant the relief requested.

 

3 Plaintiff admits it is liable to pay $25,000 to the beneficiary or beneficiaries of the Policy. (Compl.
412.)
+ The total amount of the deposit was $25,122.98. (ECF No. 11.)

?
IT IS on this 30" day of December, 2019 ORDERED that:
1. Plaintiff's Motion (ECF No. 30) is GRANTED; and

2. Plaintiff is DISMISSED from the above-captioned action with prejudice.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

hall
